Exhibit 10.4

EXCHANGE AGREEMENT

This EXCHANGE AGREEMENT (this “Agreement”), dated as of September 18, 2020, is
hereby entered into by and among StepStone Group Inc., a Delaware corporation
(the “Company”), StepStone Group LP, a Delaware limited partnership (the
“Partnership”), and the Partnership Unitholders (as defined herein).

RECITALS

WHEREAS, in connection with the closing of its initial public offering (the
“IPO”) of Class A Common Stock (as defined herein), the Company intends to
consummate the transactions described in the Registration Statement on Form S-1,
as amended (Registration No. 333-248313); and

WHEREAS, the parties hereto desire to provide for the exchange of Exchangeable
Units (as defined herein) for cash or shares of Class A Common Stock, on the
terms and subject to the conditions set forth herein;

NOW, THEREFORE, in consideration of the mutual covenants and undertakings
contained herein and for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto hereby agree as
follows:

ARTICLE I

DEFINITIONS

Section 1.1 Definitions. The following capitalized terms shall have the meanings
specified in this Section 1.1. Other terms are defined in the text of this
Agreement and those terms shall have the meanings respectively ascribed to them.

“Agreement” has the meaning set forth in the Preamble.

“Board of Directors” means the board of directors of the Company.

“Business Day” means any day, other than a Saturday, Sunday or any other day on
which commercial banks located in New York City, New York are authorized or
required to close.

“Cash Settlement” means immediately available funds in U.S. dollars in an amount
equal to the product of (x) the number of shares of Class A Common Stock that
would otherwise be delivered to a Partnership Unitholder in an Exchange,
multiplied by (y) the price per share, net of underwriting discounts and
commissions, at which Class A Common Stock is issued by the Company in an
underwritten offering or block trade commenced in anticipation of the applicable
Exchange for purposes of providing liquidity for Partnership Unitholders (a
“Liquidity Offering”); or (z) if no such Liquidity Offering in which the
exchanging Partnership Unitholder participates occurs within 60 days after the
receipt of the Exchange Notice, the arithmetic average of the volume weighted
average prices for a share of Class A Common Stock on the principal U.S.
securities exchange or automated or electronic quotation system on which the
Class A Common Stock trades, as reported by The Wall Street Journal or its
successor, for each of the three (3)

 

1



--------------------------------------------------------------------------------

consecutive full Trading Days ending on and including the last full Trading Day
immediately prior to the Exchange Date, in each case subject to appropriate and
equitable adjustment for any stock splits, reverse splits, stock dividends or
similar events affecting the Class A Common Stock. If the Class A Common Stock
no longer trades on a securities exchange or automated or electronic quotation
system, then the amount specified in clause (y) shall be determined in good
faith by a committee of the Board of Directors composed of a majority of the
directors of the Company that do not have an interest in the Exchangeable Units
and shares of Class B Common Stock being Exchanged.

“Certificates” means (A) any certificates representing Exchangeable Units,
(B) if applicable, any stock certificates representing the shares of Class B
Common Stock required to be surrendered in connection with an Exchange of
Class B Units, and (C) such other information, documents or instruments as
either the Partnership or the Company (or the Company’s transfer agent) may
reasonably require in connection with an Exchange. If any certificate or other
document referenced in the immediately preceding sentence is alleged to be lost,
stolen or destroyed, the Partnership Unitholder shall cooperate with and respond
to the reasonable requests of the Partnership and the Company (or the Company’s
transfer agent), and if required by the Partnership or the Company furnish an
affidavit of loss and/or an indemnity against any claim that may be made against
the Partnership or the Company on account of the alleged loss, theft or
destruction of such certificate or other document.

“Class A Common Stock” means the Class A Common Stock, par value $0.001 per
share, of the Company.

“Class B Committee” has the meaning set forth in the Stockholders’ Agreement.

“Class B Common Stock” means the Class B Common Stock, par value $0.001 per
share, of the Company.

“Class B Unit” means (i) each Class B Unit (as such term is defined in the
Partnership Agreement) issued as of the date hereof after giving effect to all
transactions contemplated to occur by Section 3.3 of the Partnership Agreement
and (ii) each Class B Unit or other interest in the Partnership that may be
issued by the Partnership in the future that is designated by the Partnership as
a “Class B Unit,” including any interest converted into or exchanged for a
Class B Unit. For the avoidance of doubt, the term ‘Class B Unit” shall not
include the “Class B-2 Units” (as defined in the Partnership Agreement) until
the “Full Vesting Date” thereof (as defined in the partnership agreement.

“Code” means the Internal Revenue Code of 1986, as amended.

“Company” has the meaning set forth in the Preamble.

“Contribution Notice” has the meaning set forth in Section 2.1(b)(iii).

“Effective Date” means the effective date of the registration statement pursuant
to which the Class A Common Stock of the Company is sold in the IPO.

 

2



--------------------------------------------------------------------------------

“Elective Exchange” has the meaning set forth in Section 1.1(a)(i)(A).

“Elective Exchange Date” has the meaning set forth in Section 1.1(a)(i)(D).

“Elective Exchange Notice” has the meaning set forth in Section 1.1(a)(i)(B).

“Exchange” means any Elective Exchange or Mandatory Exchange.

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

“Exchange Consideration” shall mean, in the case of any Exchange, either (x) the
number of shares of Class A Common Stock that is equal to the product of the
number of Exchangeable Units surrendered in the Exchange multiplied by the
Exchange Rate, or (y) the Cash Settlement, plus, in the case of an Exchange of
Class B Units under either sub-clause (x) or (y), an amount that is equal to
$0.001 multiplied by the number of shares of Class B Common Stock included in
the Exchange.

“Exchange Date” means an Elective Exchange Date or Mandatory Exchange Date.

“Exchange Notice” means an Elective Exchange Notice or Mandatory Exchange
Notice.

“Exchange Rate” means, in respect of any Exchange, a ratio, expressed as a
fraction, the numerator of which shall be the number of shares of Class A Common
Stock outstanding immediately prior to the Exchange and the denominator of which
shall be the number of Partnership Units owned by the Company immediately prior
to the Exchange. On the date of this Agreement, the Exchange Rate shall be 1,
subject to adjustment pursuant to Section 2.2.

“Exchangeable Unit” means each Class B Unit.

“General Partner” has the meaning set forth in the Partnership Agreement.

“IPO” has the meaning set forth in the Recitals.

“Mandatory Exchange” has the meaning set forth in Section 2.1(a)(ii)(A).

“Mandatory Exchange Date” has the meaning set forth in Section 2.1(a)(ii)(A).

“Mandatory Exchange Notice” has the meaning set forth in Section 2.1(a)(ii)(A).

“Minimum Exchangeable Amount” means the lesser of (a) Exchangeable Units
estimated to have a fair value of at least $100,000 at the time the Exchange
Notice is delivered and (b) all of the Exchangeable Units held by such
Partnership Unitholder; provided, that the Board of Directors may in its
discretion authorize a Minimum Exchangeable Amount that is less than (a) or (b).

“Notice” has the meaning set forth in Section 4.3.

“Partnership” has the meaning set forth in the Preamble.

 

3



--------------------------------------------------------------------------------

“Partnership Agreement” means the Eighth Amended and Restated Limited
Partnership Agreement of StepStone Group LP, dated as of the date hereof, as the
same may be further amended or restated from time to time in accordance with the
terms thereof.

“Partnership Unitholder” means each holder of one or more Exchangeable Units
that is a party hereto as of the date hereof or that becomes a party to this
Agreement pursuant Section 4.1.

“Partnership Units” means all units, including Class A Units (as such term is
defined in the Partnership Agreement) and Class B Units, issued by the
Partnership and outstanding from time to time.

“Permitted Transferee” has the meaning set forth in Section 4.1.

“Person” means an individual, corporation, company, limited liability company,
association, estate, partnership, joint venture, organization, business, trust
or any other entity or organization, including a government or any subdivision
or agency thereof.

“Policies” means the policies set by the Company from time to time (including
policies intended to ensure orderly liquidity for exchanging Partnership
Unitholders, stability in the trading market for the Partnership’s securities
and compliance with laws restricting the trading in securities while in
possession of material non-public information). As of the date of this
Agreement, it is expected that the policies will generally permit one Exchange
Dates each calendar quarter, with each such Exchange Date falling outside
periods during which trading in Company securities is restricted, and typically
occurring on the last day of a month in which the Company has publicly announced
its quarterly earnings (or earlier in the case of the Exchange Date occurring in
the second calendar quarter of the year); provided that, unless otherwise
approved by the Partnership, no Elective Exchange Date may occur earlier than
five Business Days after delivery of an Elective Exchange Notice and no
Mandatory Exchange Date may occur earlier than ten Business Days after delivery
of a Mandatory Exchange Notice; and provided further that the Board of Directors
may from time to time specify additional Exchange Dates. For the avoidance of
doubt, the Company may modify or replace its applicable policies at any time,
which policies will be made available to the Partnership Unitholders.

“Retraction Deadline” has the meaning set forth in Section 1.1(a)(i)(E).

“Retraction Event” means a 5% or greater drop in the reported closing trading
price of a share of Class A Common Stock on the principal U.S. securities
exchange or automated or electronic quotation system on which the Class A Common
Stock trades, as reported by The Wall Street Journal or its successor.

“Retraction Notice” has the meaning set forth in Section 1.1(a)(i)(E).

“Securities Act” means the Securities Act of 1933, as amended.

“Senior and Sunset Holder Restriction” means that no Senior Holder or Sunset
Holder, as applicable, may Exchange (other than pursuant to a Mandatory
Exchange) (i) any Exchangeable Units until the first anniversary of the
Effective Date, (ii) more than one third (1/3) of such Senior Holder’s or Sunset
Holder’s, as applicable, Exchangeable Units until the second anniversary of the

 

4



--------------------------------------------------------------------------------

Effective Date, and (iii) more than two thirds (2/3) of such Senior Holder’s or
Sunset Holder’s, as applicable, Exchangeable Units until the third anniversary
of the Effective Date; provided, that the Board of Directors (or a committee to
which the Board of Directors has delegated such authority) may, in its sole
discretion and subject to conditions, release all or a portion of the
Exchangeable Units from the foregoing restriction or reinstate such restrictions
to the extent previously released. The number of Exchangeable Units and the
relevant fractions will be calculated based on the number of Exchangeable Units
held on the Effective Date.

“Senior Holder” means any Person listed as a Senior Holder on the signature
pages hereto.

“Stockholders’ Agreement” means the Stockholders’ Agreement, effective on or
about the date hereof, among the Company, the Partnership and the other Persons
party thereto, as the same may be amended, modified, supplemented or restated
from time to time.

“Sunset Holder” means any Person listed as a Sunset Holder on the signature
pages hereto.

“Takeover Laws” has the meaning set forth in Section 3.1.

“Tax Receivable Agreement” means one or more of those certain Tax Receivable
Agreements, dated on or about the date hereof, among the Company, the
Partnership, each of the TRA Partners and the TRA Representative (each as
defined therein), as the same may be further amended from time to time.

“Trading Day” means a day on which the principal U.S. securities exchange on
which the Class A Common Stock is listed or admitted to trading is open for the
transaction of business (unless such trading shall have been suspended for the
entire day).

ARTICLE II

EXCHANGES

Section 2.1 Exchange of Exchangeable Units for Class A Common Stock.

(a) The Exchanges.

(i) Elective Exchanges.

(A) Subject to Section 2.1(c), and otherwise upon the terms and subject to the
conditions hereof and of the Partnership Agreement, each Partnership Unitholder
shall have the right from time to time (but subject to the Senior and Sunset
Holder Restriction, in the case of the Senior Holders or Sunset Holders, as
applicable) to surrender Exchangeable Units in at least the Minimum Exchangeable
Amount, along with the corresponding shares of Class B Common Stock (in each
case, free and clear of all liens, encumbrances, rights of first refusal and
similar restrictions, except for those arising under this Agreement and the
Partnership Agreement) to the Partnership and to thereby cause the Partnership
to deliver to that Partnership Unitholder (or its designee) the Exchange
Consideration as set forth herein (an “Elective Exchange”).

 

5



--------------------------------------------------------------------------------

(B) A Partnership Unitholder shall exercise its right to an Elective Exchange by
delivering to the Partnership, with a contemporaneous copy delivered to the
Company, in each case during normal business hours at the principal executive
offices of the Partnership and the Company, respectively, a written election of
exchange in respect of the Exchangeable Units to be exchanged substantially in
the form of Exhibit A hereto (an “Elective Exchange Notice”), duly executed by
such Partnership Unitholder and the Certificates.

(C) A Partnership Unitholder may specify, in an applicable Elective Exchange
Notice, that the Elective Exchange is to be contingent (including as to timing)
upon the occurrence of any transaction or event, including the consummation of a
purchase by another Person (whether in a tender or exchange offer, an
underwritten offering, change of control transaction or otherwise) of shares of
Class A Common Stock or any merger, consolidation or other business combination.
The termination of a transaction or event specified in the preceding sentence,
prior to the consummation thereof, shall terminate all of the exchanging
Partnership Unitholder’s, Partnership’s and Company’s rights and obligations
under this Section 2.1(a)(i) arising from that particular Elective Exchange
Notice, and all actions taken to effect the Elective Exchange contemplated by
that Elective Exchange Notice shall be deemed rescinded.

(D) After the Elective Exchange Notice and corresponding Certificates have been
delivered to the Partnership, and unless such Partnership Unitholder timely has
delivered a Retraction Notice pursuant to Section 1.1(a)(i)(E) or the
Partnership has refused to honor the request in full pursuant to
Section 2.1(b)(i), the Partnership will effect the Elective Exchange in
accordance with the Policies and inform the Partnership Unitholder of the
effective date of such Elective Exchange (the “Elective Exchange Date”).

(E) Notwithstanding anything herein to the contrary, if a Retraction Event
occurs after the delivery of an Elective Exchange Notice and prior to 5:00 p.m.,
New York City time, on the Business Day immediately prior to the applicable
Elective Exchange Date (the “Retraction Deadline”), a Partnership Unitholder may
withdraw or amend its Elective Exchange Notice, in whole or in part, by giving
written notice at any time prior to the Retraction Deadline (a “Retraction
Notice”) to the Partnership (with a copy to the Company) specifying (A) the
number of withdrawn Exchangeable Units and the corresponding number of shares of
Class B Common Stock and (B) the number of Exchangeable Units and the
corresponding number of shares of Class B Common Stock as to which the Elective
Exchange Notice remains in effect. The timely delivery of a Retraction Notice
indicating an entire withdrawal of the Elective Exchange Notice shall terminate
all of the exchanging Partnership Unitholder’s, Partnership’s and Company’s
rights and obligations under this Section 2.1(a)(i) arising from that particular
Elective Exchange Notice, and all actions taken to effect the Elective Exchange
contemplated by that Elective Exchange Notice shall be deemed rescinded.

 

6



--------------------------------------------------------------------------------

(ii) Mandatory Exchanges.

(A) Upon the occurrence of any of the circumstances set out in Section 7.8.2 of
the Partnership Agreement and in accordance with the terms and conditions
thereof, the General Partner or the Class B Committee, as applicable, may
exercise its right to cause a mandatory exchange of a Partnership Unitholder’s
Exchangeable Units and the corresponding shares of Class B Common Stock (a
“Mandatory Exchange”) by delivering to the Partnership Unitholder a written
notice pursuant to the notice provisions of the Partnership Agreement (an
“Mandatory Exchange Notice”) specifying the basis for the Mandatory Exchange,
the Exchangeable Units of the Partnership to which the Mandatory Exchange
applies and the effective date of such Mandatory Exchange (the “Mandatory
Exchange Date”), which shall be no earlier than ten (10) Business Days after
delivery of the Mandatory Exchange Notice. The Partnership Unitholder receiving
the Mandatory Exchange Notice shall use its best efforts to deliver to the
Partnership certificates representing the applicable Exchangeable Units and
shares of Class B Common Stock no later than the Mandatory Exchange Date. Upon
the Mandatory Exchange Date, unless the Partnership has determined such
Mandatory Exchange would be in breach of Section 2.1(b)(i), the Partnership will
effect the Mandatory Exchange in accordance with the Policies.

(b) Additional Terms Applying to Exchanges.

(i) For the avoidance of doubt, and notwithstanding anything else in this
Agreement or the Partnership Agreement to the contrary: (A) no Exchange of
Class B Units may be made without a concurrent Exchange of an equivalent number
of shares of Class B Common Stock; (B) the Company may elect to settle an
Exchange, in whole or in part, by delivery of the Cash Settlement as to all or
any portion of the total number of Exchangeable Units being surrendered and
delivery of Class A Common Stock as to any remaining portion not satisfied by
the Cash Settlement; (C) the Board of Directors (or a committee to which the
Board of Directors has delegated such authority) may, in its sole discretion,
deny or limit, in whole or in part, any Exchange that fails to comply with any
requirements therefor that the Company, the Partnership, or the Board of
Directors may have established, or that, if effected, would adversely affect the
trading markets in the Company’s Common Stock as determined by the Board of
Directors (or a committee thereof to which the Board of Directors has delegated
such authority) in its sole discretion. In particular, a Partnership Unitholder
shall not be entitled to an Exchange, and the Company and Partnership shall have
the right to refuse to honor any request for an Exchange, at any time or during
any period if the Company or the Partnership determines, after consultation with
counsel, that such Exchange (x) would be prohibited by law or regulation
(including, without limitation, the unavailability of a registration of such
Exchange under the Securities Act or an exemption from the registration
requirements thereof) or (y) would not be permitted under any agreement with the
Company, the Partnership or any of their subsidiaries to which the applicable
Partnership Unitholder is party (including, without limitation, the Partnership
Agreement) or (solely in the case of an Exchange requested by an officer,
director or other personnel of the Company, the Partnership or any of their
subsidiaries) any written policies of the Company related to restrictions on
trading applicable to its officers, directors or other personnel.

 

7



--------------------------------------------------------------------------------

(ii) On an Exchange Date, all rights of the exchanging Partnership Unitholder as
a holder of the Exchangeable Units and shares of Class B Common Stock that are
subject to the Exchange shall cease, and unless the Company has elected Cash
Settlement as to all Exchangeable Units tendered, such Partnership Unitholder
(or its designee) shall be treated for all purposes as having become the record
holder of the shares of Class A Common Stock to be received by the exchanging
Partnership Unitholder in respect of such Exchange.

(iii) At least two Business Days before the Exchange Date, the Company shall
give written notice (the “Contribution Notice”) to the Partnership (with a copy
to the exchanging Partnership Unitholders) of its intended settlement method;
provided that if the Company does not timely deliver a Contribution Notice, the
Company shall be deemed not to have elected the Cash Settlement method.

(c) Exchange Consideration. On an Exchange Date, provided the Partnership
Unitholder has satisfied its obligations under Section 2.1(b)(i), the Company
shall deliver or cause to be delivered to such Partnership Unitholder (or its
designee), at the address set forth on the applicable Exchange Notice, either
certificates representing the number of shares of Class A Common Stock
deliverable upon the applicable Exchange, registered in the name of the relevant
exchanging Partnership Unitholder (or its designee) or, if the Company has so
elected, the Cash Settlement, as applicable. Notwithstanding the foregoing, the
Company shall have the right but not the obligation (in lieu of the Partnership)
to have the Company acquire Exchangeable Units and corresponding Class B Common
Stock directly from an exchanging Partnership Unitholder in exchange for shares
of Class A Common Stock or, at the option of the Company, the Cash Settlement.
If an exchanging Partnership Unitholder receives the shares of Class A Common
Stock or the Cash Settlement that such Partnership Unitholder is entitled to
receive from the Company pursuant to this Section 2.1(c), the Partnership
Unitholder shall have no further right to receive shares of Class A Common Stock
from the Partnership or the Company in connection with that Exchange.
Notwithstanding anything set forth in this Section 2.1(c) to the contrary, to
the extent the Class A Common Stock is settled through the facilities of The
Depository Trust Company, the Partnership or the Company will, upon the written
instruction of an exchanging Partnership Unitholder, deliver the shares of
Class A Common Stock deliverable to such exchanging Partnership Unitholder
through the facilities of The Depository Trust Company to the account of the
participant of The Depository Trust Company designated by such exchanging
Partnership Unitholder in the Exchange Notice. Upon any Exchange, the
Partnership or the Company, as applicable, shall take such actions as (A) may be
required to ensure that such Partnership Unitholder receives the shares of
Class A Common Stock or the Cash Settlement that such exchanging Partnership
Unitholder is entitled to receive in connection with such Exchange pursuant to
this Section 2.1, and (B) may be reasonably within its control that would cause
such Exchange to be treated for purposes of the Tax Receivable Agreement as an
“Exchange” (as such term is defined in the Tax Receivable Agreement).
Notwithstanding any other provisions of this Agreement to the contrary, in the
event that the Company elects a Cash Settlement, the Company shall only be
obligated to contribute to the Partnership (or, if the Company elects to settle
directly pursuant to Section 2.1(a)(ii), settle directly for an amount equal
to), an amount in respect of such

 

8



--------------------------------------------------------------------------------

Cash Settlement equal to the net proceeds (after deduction of any underwriters’
discounts and commissions) from the sale by the Company of a number of shares of
Class A Common Stock equal to the number of Exchangeable Units being Exchanged
for such Cash Settlement (plus an amount that is equal to $0.001 multiplied by
the number of shares of Class B Common Stock included in the Exchange). Except
as otherwise required by applicable law, the Company shall, for U.S. federal
income tax purposes, be treated as paying an appropriate portion of the selling
expenses described in the previous sentence as agent for and on behalf of the
exchanging Partnership Unitholder.

(d) Cancellation of Class B Common Stock.1 For clarity, any Exchange of Class B
Units shall be accompanied by and conditioned on the surrender to the
Partnership of an equivalent number of shares of Class B Common Stock. Any
shares of Class B Common Stock surrendered in an Exchange shall automatically be
deemed cancelled without any action on the part of any Person, including the
Company. Any such cancelled shares of Class B Common Stock shall no longer be
outstanding, and all rights with respect to such shares shall automatically
cease and terminate, other than the right to receive from the Company the
Exchange Consideration.

(e) Expenses. Subject to any other arrangement or agreement among the
Partnership and an applicable Partnership Unitholder, the Company, the
Partnership, and each exchanging Partnership Unitholder shall bear their own
expenses in connection with the consummation of any Exchange, whether or not any
such Exchange is ultimately consummated, except that the Company shall bear any
transfer taxes, stamp taxes or duties, or other similar taxes in connection
with, or arising by reason of, any Exchange; provided, however, that if any
shares of Class A Common Stock are to be delivered pursuant to an Elective
Exchange in a name other than that of the Partnership Unitholder that requested
the Exchange (or The Depository Trust Company or its nominee for the account of
a participant of The Depository Trust Company that will hold the shares for the
account of such Partnership Unitholder) or the Cash Settlement is to be paid to
a Person other than the Partnership Unitholder that requested the Exchange, then
such Partnership Unitholder or the Person in whose name such shares are to be
delivered or to whom the Cash Settlement is to be paid shall pay to the Company
the amount of any transfer taxes, stamp taxes or duties, or other similar taxes
in connection with, or arising by reason of, such Exchange or shall establish to
the reasonable satisfaction of the Company that such tax has been paid or is not
payable.

(f) Publicly Traded Partnership. Notwithstanding anything to the contrary
herein, if the General Partner of the Partnership determines that an Exchange
would pose a material risk that the Partnership would become a “publicly traded
partnership” under Section 7704 of the Code, the Exchange shall be null and
void.

Section 2.2 Adjustment. To the extent not reflected in an adjustment to the
Exchange Rate, if there is any reclassification, reorganization,
recapitalization or other similar transaction in which the Class A Common Stock
is converted or changed or exchanged into or for another security, securities or
other property, then upon any subsequent Exchange, an exchanging Partnership
Unitholder shall be entitled to receive the amount of such security, securities
or other property that such exchanging Partnership Unitholder would have
received if such Exchange had

 

1 

To be reviewed by Delaware counsel.

 

9



--------------------------------------------------------------------------------

occurred immediately prior to the effective date of such reclassification,
reorganization, recapitalization or other similar transaction, taking into
account any adjustment as a result of any subdivision (by any split,
distribution or dividend, reclassification, reorganization, recapitalization or
otherwise) or combination (by reverse split, reclassification, recapitalization
or otherwise) of such security, securities or other property that occurs after
the effective time of such reclassification, reorganization, recapitalization or
other similar transaction. For the avoidance of doubt, if there is any
reclassification, reorganization, recapitalization or other similar transaction
in which the Class A Common Stock is converted or changed or exchanged into or
for another security, securities or other property, this Section 2.2 shall
continue to be applicable, mutatis mutandis, with respect to such security or
other property.

Section 2.3 Class A Common Stock to be Issued.

(a) Class A Common Stock Reserve. The Company shall at all times reserve and
keep available out of its authorized but unissued Class A Common Stock, solely
for the purpose of issuance upon an Exchange, such number of shares of Class A
Common Stock as shall be deliverable under this Agreement upon all such
Exchanges; provided, however, that nothing contained herein shall be construed
to preclude the Company from satisfying its obligations in respect of any such
Exchange by delivery of unencumbered purchased shares of Class A Common Stock
(which may or may not be held in the treasury of the Company or any subsidiary
thereof).

(b) Rule 16(b) Exemption. The Company has taken and will take all such steps as
may be required to cause to qualify for exemption under Rule 16b-3(d) or (e), as
applicable, under the Exchange Act, and be exempt for purposes of Section 16(b)
under the Exchange Act, any acquisitions or dispositions of equity securities of
the Company (including derivative securities with respect thereto) and any
securities that may be deemed to be equity securities or derivative securities
of the Company for such purposes that result from the transactions contemplated
by this Agreement, by each director or officer of the Company (including
directors-by-deputization) who may reasonably be expected to be subject to the
reporting requirements of Section 16(a) of the Exchange Act with respect to the
Company upon the registration of any class of equity security of the Company
pursuant to Section 12 of the Exchange Act.

(c) Takeover Law. If any Takeover Law or other similar law or regulation becomes
or is deemed to become applicable to this Agreement or any of the transactions
contemplated hereby, the Company shall use its reasonable best efforts to render
such law or regulation inapplicable to all of the foregoing.

(d) Validity of Class A Common Stock. The Company covenants that all shares of
Class A Common Stock issued upon an Exchange will, upon issuance, be validly
issued, fully paid and non-assessable and not subject to any preemptive right of
stockholders of the Company or to any right of first refusal or other right in
favor of any Person.

Section 2.4 Withholding.

(a) Withholding of Class A Common Stock Permitted. If the Company or the
Partnership shall be required to withhold any amounts by reason of any federal,
state, local or foreign tax laws or regulations in respect of any Exchange, the
Company or the Partnership, as the

 

10



--------------------------------------------------------------------------------

case may be, shall be entitled to take such action as it deems appropriate in
order to ensure compliance with such withholding requirements, including, at its
option, withholding shares of Class A Common Stock with a fair market value
equal to the amount of any taxes that the Company or the Partnership, as the
case may be, may be required to withhold with respect to such Exchange. To the
extent that amounts are (or property is) so withheld and paid over to the
appropriate taxing authority, such withheld amounts (or property) shall be
treated for all purposes of this Agreement as having been paid (or delivered) to
the applicable Partnership Unitholder.

(b) Notice of Withholding. If the Company or the Partnership determines that any
amounts by reason of any federal, state, local or foreign tax laws or
regulations are required to be withheld in respect of any Exchange, the Company
or the Partnership, as the case may be, shall use commercially reasonable
efforts to promptly notify the exchanging Partnership Unitholder and shall
consider in good faith any theories, positions or alternative arrangements that
such Partnership Unitholder raises (reasonably in advance of the date on which
the Company or the Partnership believes withholding is required) as to why
withholding is not required or that may avoid the need for such withholding,
provided that none of the Company or the Partnership is required to incur
additional costs as a result of such obligation and this Section 2.4(b) shall
not in any manner limit the authority of the Company or the Partnership to
withhold taxes with respect to an exchanging Partnership Unitholder pursuant to
Section 2.4(a).

Section 2.5 Tax Treatment. Unless otherwise required by applicable law, the
parties hereto acknowledge and agree that an Exchange with the Partnership or
the Company shall be treated as a direct exchange between the Company and the
Partnership Unitholder for U.S. federal and applicable state and local income
tax purposes. The parties hereto intend to treat any Exchange consummated
hereunder as a taxable exchange for U.S. federal and applicable state and local
income tax purposes except as otherwise agreed to in writing by the exchanging
Partnership Unitholder and the Company or required by applicable law. This
Agreement shall be treated as part of the partnership agreement of the
Partnership as described in Section 761(c) of the Code and Sections
1.704-1(b)(2)(ii)(h) and 1.761-1(c) of the Treasury Regulations promulgated
thereunder.

Section 2.6 Contribution of the Company. In connection with any Exchange between
a Partnership Unitholder and the Partnership, the Company shall contribute to
the Partnership the shares of Class A Common Stock or Cash Settlement that the
Partnership Unitholder is entitled to receive in such Exchange. Unless the
Partnership Unitholder has timely delivered a Retraction Notice as provided in
Section 1.1(a)(i)(E), on the Exchange Date (to be effective immediately prior to
the close of business on the Exchange Date) (i) the Company shall make a capital
contribution to the Partnership (in the form of the shares of Class A Common
Stock or the Cash Settlement that the Partnership Unitholder is entitled to
receive in such Exchange) required under this Section 2.6 and (ii) the
Partnership shall issue to the Company a number of Partnership Class A Units
equal to the number of Exchangeable Units surrendered by the Partnership
Unitholder. The timely delivery of a Retraction Notice shall terminate all of
the Partnership’s and the Company’s rights and obligations under this
Section 2.6 arising from the Exchange Notice.

 

11



--------------------------------------------------------------------------------

Section 2.7 Apportionment of Distributions. Distributions with a Distribution
Record Date (as defined in Section 4.7.1 of the Partnership Agreement) on or
before the Exchange Date shall be made to the Exchanging Partnership Unitholder.

Section 2.8 Conclusive Nature of Determinations. All determinations,
interpretations, calculations, adjustments and other actions of the Partnership,
the Company, the Board of Directors (or a committee to which the Board of
Directors has delegated such authority), the General Partner or a designee of
any of the foregoing that are within such Person’s authority hereunder shall be
binding and conclusive on a Partnership Unitholder absent manifest error. In
connection with any such determination, interpretation, calculation, adjustment
or other action, the Partnership, the Company, the Board of Directors (or a
committee to which the Board of Directors has delegated such authority), the
General Partner or the designee of any of the foregoing shall be entitled to
resolve any ambiguity with respect to the manner in which such determination,
interpretation, calculation, adjustment or other action is to be made or taken,
and shall be entitled to interpret the provisions of this Agreement, in such a
manner as it determines to be fair and equitable, and such resolution or
interpretation shall be binding and conclusive on a Partnership Unitholder
absent manifest error.

ARTICLE III

REPRESENTATIONS AND WARRANTIES

Section 3.1 Representations and Warranties of the Company. The Company
represents and warrants that (i) it is a corporation duly incorporated and is
existing and in good standing under the laws of the State of Delaware, (ii) it
has all requisite corporate power and authority to enter into and perform this
Agreement and to consummate the transactions contemplated hereby and to issue
the Class A Common Stock in accordance with the terms hereof, (iii) the
execution and delivery of this Agreement by the Company and the consummation by
it of the transactions contemplated hereby (including the issuance of the
Class A Common Stock) have been duly authorized by all necessary corporate
action on the part of the Company, including all actions determined by the Board
of Directors to be reasonably necessary to ensure that the acquisition of shares
of Class A Common Stock pursuant to an Exchange shall not be subject to any
“moratorium,” “control share acquisition,” “business combination,” “fair price”
or other form of anti-takeover laws and regulations of any United States
jurisdiction that may purport to be applicable to this Agreement or the
transactions contemplated hereby (collectively, “Takeover Laws”)2 to the extent
permitted by applicable law, (iv) this Agreement constitutes a legal, valid and
binding obligation of the Company enforceable against the Company in accordance
with its terms, except as enforcement may be limited by equitable principles or
by bankruptcy, insolvency, reorganization, moratorium, or similar laws relating
to or limiting creditors’ rights generally, and (v) the execution, delivery and
performance of this Agreement by the Company and the consummation by the Company
of the transactions contemplated hereby will not (A) result in a violation of
the certificate of incorporation of the Company or the bylaws of the Company or
(B) conflict with, or constitute a default (or an event that with notice or
lapse of time or both would

 

2 

Note: To be approved in relevant resolutions prior to the IPO.

 

12



--------------------------------------------------------------------------------

become a default) under, or give to others any rights of termination, amendment,
acceleration or cancellation of, any agreement, indenture or instrument to which
the Company is a party, or (C) based on the representations to be made by each
Partnership Unitholder pursuant to the written election in the form of Exhibit A
attached hereto in connection with Exchanges made pursuant to the terms of the
Agreement, result in a violation of any law, rule, regulation, order, judgment
or decree applicable to the Company or by which any property or asset of the
Company is bound or affected, except with respect to clause (B) or (C) for any
conflicts, defaults, accelerations, terminations, cancellations or violations
that would not reasonably be expected to have a material adverse effect on the
Company or its business, financial condition or results of operations.

Section 3.2 Representations and Warranties of the Partnership. The Partnership
represents and warrants that (i) it is a limited partnership duly formed and is
existing and in good standing under the laws of the State of Delaware, (ii) it
has all requisite power and authority to enter into and perform this Agreement
and to consummate the transactions contemplated hereby, (iii) the execution and
delivery of this Agreement by the Partnership and the consummation by it of the
transactions contemplated hereby have been duly authorized by all necessary
action on the part of the Partnership, (iv) this Agreement constitutes a legal,
valid and binding obligation of the Partnership enforceable against the
Partnership in accordance with its terms, except as enforcement may be limited
by equitable principles or by bankruptcy, insolvency, reorganization,
moratorium, or similar laws relating to or limiting creditors’ rights generally,
and (v) the execution, delivery and performance of this Agreement by the
Partnership and the consummation by the Partnership of the transactions
contemplated hereby will not (A) result in a violation of the Partnership
Agreement or the certificate of limited partnership of the Partnership or
(B) conflict with, or constitute a default (or an event that with notice or
lapse of time or both would become a default) under, or give to others any
rights of termination, amendment, acceleration or cancellation of, any
agreement, indenture or instrument to which the Partnership is a party, or
(C) result in a violation of any law, rule, regulation, order, judgment or
decree applicable to the Partnership or by which any property or asset of the
Partnership is bound or affected, except with respect to clause (B) or (C) for
any conflicts, defaults, accelerations, terminations, cancellations or
violations that would not reasonably be expected to have a material adverse
effect on the Partnership or its business, financial condition or results of
operations.

Section 3.3 Representations and Warranties of the Partnership Unitholders. Each
Partnership Unitholder, severally and not jointly, represents and warrants that
(i) if it is not a natural person, that it is duly incorporated or formed and,
to the extent such concept exists in its jurisdiction of organization, is
existing and in good standing under the laws of such jurisdiction, (ii) it has
all requisite legal capacity and authority to enter into and perform this
Agreement and to consummate the transactions contemplated hereby, (iii) if it is
not a natural person, the execution and delivery of this Agreement by it and the
consummation of the transactions contemplated hereby have been duly authorized
by all necessary corporate or other entity action on the part of such
Partnership Unitholder, (iv) this Agreement constitutes a legal, valid and
binding obligation of such Partnership Unitholder enforceable against it in
accordance with its terms, except as enforcement may be limited by equitable
principles or by bankruptcy, insolvency, reorganization, moratorium, or similar
laws relating to or limiting creditors’ rights generally and (v) the execution,
delivery and performance of this Agreement by such Partnership Unitholder and
the consummation by such Partnership Unitholder of the transactions contemplated
hereby will not (A) if it is not a natural person, result in a violation of the
certificate of incorporation, bylaws or

 

13



--------------------------------------------------------------------------------

other organizational documents of such Partnership Unitholder, (B) conflict
with, or constitute a default (or an event that with notice or lapse of time or
both would become a default) under, or give to others any rights of termination,
amendment, acceleration or cancellation of, any agreement, indenture or
instrument to which such Partnership Unitholder is a party or by which any
property or asset of such Partnership Unitholder is bound or affected, or
(C) result in a violation of any law, rule, regulation, order, judgment or
decree applicable to such Partnership Unitholder, except with respect to clause
(B) or (C) for any conflicts, defaults, accelerations, terminations,
cancellations or violations that would not in any material respect result in the
unenforceability against such Partnership Unitholder of this Agreement.

ARTICLE IV

MISCELLANEOUS

Section 4.1 Additional Partnership Unitholders. If a Partnership Unitholder
validly transfers any or all of such holder’s Class B Units and shares of
Class B Common Stock to another Person in a transaction in accordance with, and
not in contravention of, the Partnership Agreement, then such transferee (each,
a “Permitted Transferee”) shall, as a condition to such transfer, be required to
execute and deliver a joinder to this Agreement, substantially in the form of
Exhibit B hereto, whereupon such Permitted Transferee shall become a Partnership
Unitholder hereunder. To the extent the Partnership issues Exchangeable Units in
the future to a Person who is not a Partnership Unitholder, then the Partnership
shall, as a condition to such issuance, require each holder of such Exchangeable
Units to execute and deliver a joinder to this Agreement, substantially in the
form of Exhibit B hereto, whereupon such holder shall become a Partnership
Unitholder hereunder. Except as set forth in this Section 4.1, a Partnership
Unitholder may not assign or transfer any of its rights or obligations under
this Agreement. No Person shall have any rights hereunder until he, she, or it
has executed this Agreement (including by executing a joinder thereto).

Section 4.2 Term; Termination. This Agreement shall remain in effect (i) as to
the Partnership and the Company, until the date on which no Class B Units remain
outstanding and there exist no rights to acquire Exchangeable Units, and (ii) as
to any Partnership Unitholder, until the date such Partnership Unitholder no
longer holds or has any right to acquire Exchangeable Units.

Section 4.3 Notifications. Any notice, demand, consent, election, approval,
request, or other communication (collectively, a “notice”) required or permitted
under this Agreement must be in writing or electronic form and either delivered
personally, sent by certified or registered mail, postage prepaid, return
receipt requested or sent by recognized overnight delivery service,
electronically or by facsimile transmittal. A notice must be addressed:

If to the Company or the Partnership at:

StepStone Group Inc.

450 Lexington Avenue, 31st Floor

New York, NY 10017

Telephone: (212) 351-6100

E-mail: jishiguro@stepstoneglobal.com

Attention: Chief Legal Officer

 

14



--------------------------------------------------------------------------------

with a copy (which shall not constitute notice to the Company or the
Partnership) to:

Gibson, Dunn & Crutcher LLP

200 Park Avenue

New York, NY 10166

Telephone: (212) 351-4000

Facsimile: (212) 351-4035

Attention: Andrew Fabens

If to any Partnership Unitholder, to the address and other contact information
set forth in the records of the Partnership from time to time.

A notice delivered personally will be deemed given only when accepted or refused
by the Person to whom it is delivered. A notice that is sent by mail will be
deemed given: (i) three Business Days after such notice is mailed to an address
within the United States of America or (ii) seven Business Days after such
notice is mailed to an address outside of the United States of America. A notice
sent by recognized overnight delivery service will be deemed given when received
or refused. A notice sent electronically or by facsimile shall be deemed given
upon receipt of a confirmation of such transmission, unless such receipt occurs
after normal business hours, in which case such notice shall be deemed given as
of the next Business Day. The Partnership or the Company may designate, by
notice to all of the Partnership Unitholders, substitute addresses or addressees
for notices; thereafter, notices are to be directed to those substitute
addresses or addressees. Partnership Unitholders may designate, by notice to the
Partnership and the Company, substitute addresses or addressees for notices;
thereafter, notices are to be directed to those substitute addresses or
addressees.

Section 4.4 Complete Agreement. This Agreement, together with the Partnership
Agreement and the Tax Receivable Agreement, constitutes the entire agreement and
understanding among the parties with respect to the subject matter hereof and
thereof, and supersedes all prior agreements or arrangements (written and oral),
including any prior representation, statement, condition or warranty between the
parties relating to the subject matter hereof and thereof.

Section 4.5 Applicable Law; Venue; Waiver of Jury Trial.

(a) Applicable Law. The parties hereto hereby agree that all questions
concerning the construction, validity and interpretation of this Agreement and
the performance of the obligations imposed by this Agreement shall be governed
by, and construed in accordance with, the internal laws of the State of Delaware
without giving effect to any choice of law or conflict of law provision or rule,
notwithstanding that public policy in Delaware or any other forum jurisdiction
might indicate that the laws of that or any other jurisdiction should otherwise
apply based on contacts with such state or otherwise.

(b) Venue. Each of the parties hereto submits to the exclusive jurisdiction of
the Court of Chancery in the State of Delaware (or, if (but only if) such court
lacks jurisdiction,

 

15



--------------------------------------------------------------------------------

any state or federal court of the State of Delaware) in any action or proceeding
arising out of or relating to this Agreement and agrees that all claims in
respect of the action or proceeding may be heard and determined solely and
exclusively in such court and the appellate courts therefrom. Each party hereto
also agrees not to bring any action or proceeding arising out of or relating to
this Agreement in any court other than as aforesaid. Each of the parties hereto
waives any defense of inconvenient forum to the maintenance of any action or
proceeding so brought and waives any bond, surety, or other security that might
be required of any other party hereto with respect thereto. The parties hereto
each agree that final judgment in any such suit, action or proceeding brought in
such a court shall be conclusive and binding on it and may be enforced in any
court to the jurisdiction of which it is subject by a suit upon such judgment.

(c) Waiver of Jury Trial. EACH PARTY HERETO ACKNOWLEDGES AND AGREES THAT ANY
CONTROVERSY THAT MAY ARISE UNDER THIS AGREEMENT IS LIKELY TO INVOLVE COMPLICATED
AND DIFFICULT ISSUES, AND THEREFORE EACH SUCH PARTY HEREBY IRREVOCABLY AND
UNCONDITIONALLY WAIVES ANY RIGHT SUCH PARTY MAY HAVE TO A TRIAL BY JURY IN
RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO
THIS AGREEMENT, OR THE BREACH, TERMINATION OR VALIDITY OF THIS AGREEMENT, OR THE
TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT. EACH PARTY HERETO CERTIFIES AND
ACKNOWLEDGES THAT (A) NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY
HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER, (B) EACH SUCH PARTY
UNDERSTANDS AND HAS CONSIDERED THE IMPLICATIONS OF THIS WAIVER, (C) EACH SUCH
PARTY MAKES THIS WAIVER VOLUNTARILY, AND (D) EACH SUCH PARTY HAS BEEN INDUCED TO
ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS Section 4.5.

Section 4.6 References to this Agreement; Headings. Unless otherwise indicated,
“Sections,” “clauses” and “Exhibits” mean and refer to designated Sections,
clauses, and Exhibits of this Agreement. Words such as “herein,” “hereby,”
“hereinafter,” “hereof,” “hereto,” and “hereunder” refer to this Agreement as a
whole, unless the context indicates otherwise. All headings in this Agreement
are for convenience of reference only and are not intended to define or limit
the scope or intent of this Agreement. All exhibits and schedules referred to
herein, and as the same may be amended from time to time, are by this reference
made a part hereof as though fully set forth herein.

Section 4.7 Binding Provisions. This Agreement is binding upon, and inures to
the benefit of, the parties hereto and their respective personal and legal
representatives, heirs, executors, successors and Permitted Transferees.

Section 4.8 Construction. Common nouns and pronouns and any variations thereof
shall be deemed to refer to masculine, feminine, or neuter, singular or plural,
as the identity of the Person, Persons or other reference in the context
requires. Every covenant, term and provision of this Agreement shall be
construed simply according to its fair meaning and not strictly for or against
any party hereto. Any reference to any statute, law, or regulation, form or
schedule shall include any amendments, modifications, or replacements thereof.
Any reference to any agreement,

 

16



--------------------------------------------------------------------------------

contract or schedule, unless otherwise stated, shall include any amendments,
modifications, or replacements thereof. Whenever used herein, “or” shall include
both the conjunctive and disjunctive unless the context requires otherwise,
“any” shall mean “one or more,” and “including” shall mean “including, without
limitation.”

Section 4.9 Severability. It is expressly understood and agreed that if any
provision of this Agreement or the application of any such provision to any
party or circumstance shall be determined by any court of competent jurisdiction
to be invalid or unenforceable to any extent, the remainder of this Agreement,
or the application of such provision to any party or circumstance other than
those to which it is so determined to be invalid or unenforceable, shall not be
affected thereby, and each provision hereof shall be enforced to the fullest
extent permitted by law so long as the economic or legal substance of the
matters contemplated by this Agreement is not affected in any manner materially
adverse to any party. If the final judgment of a court of competent jurisdiction
declares or finds that any term or provision hereof is invalid or unenforceable,
the parties hereto agree that the court making the determination of invalidity
or unenforceability shall have the power to reduce the scope, duration or
portion of the term or provision, or to delete specific words or phrases, and to
replace any invalid or unenforceable term or provision with a term or provision
that is valid and enforceable and that comes closest to expressing the intention
of the invalid or unenforceable term or provision, and this Agreement shall be
enforceable as so modified. If such court of competent jurisdiction does not so
replace an invalid or unenforceable term or provision, the parties hereto will
negotiate in good faith to modify this Agreement so as to effect the original
intent of the parties as closely as possible in an acceptable manner to the end
that the matters contemplated hereby are fulfilled to the fullest extent
possible.

Section 4.10 Counterparts. This Agreement and any amendments may be executed
simultaneously in two or more counterparts and delivered via facsimile or .pdf,
each of which shall be deemed an original and all of which, when taken together,
shall constitute one and the same document. The signature of any party to any
counterpart shall be deemed a signature to, and may be appended to, any other
counterpart.

Section 4.11 No Third-Party Beneficiaries. Each Partnership Unitholder on the
date hereof is expected to become a party to this Agreement. Each of their
Permitted Transferees and each Person who is or becomes a Partnership Unitholder
may become a party hereto, subject to their execution and delivery to the
Partnership and the Company of an executed joinder to this Agreement in form and
substance acceptable to the Partnership and the Company. This Agreement is not
otherwise intended to, and does not, provide or create any rights or benefits in
any Person.

Section 4.12 Mutual Drafting. The parties hereto are sophisticated and have been
advised by attorneys throughout the transactions contemplated hereby who have
carefully negotiated the provisions hereof. As a consequence, the parties do not
intend that the presumptions of laws or rules relating to the interpretation of
contracts against the drafter of any particular clause should be applied to this
Agreement or any agreement or instrument executed in connection herewith, and
therefore waive their effects.

Section 4.13 Rights and Remedies Cumulative. The rights and remedies provided by
this Agreement are cumulative and the use of any one right or remedy by any
party shall not preclude or waive the right to use any or all other remedies.
Such rights and remedies are given in addition

 

17



--------------------------------------------------------------------------------

to any other rights the parties may have by law, statute, ordinance or
otherwise. No failure by any party to insist upon the strict performance of any
covenant, duty, agreement or condition of this Agreement or to exercise any
right or remedy consequent upon a breach thereof shall constitute a waiver of
any such breach or any other covenant, duty, agreement or condition.

Section 4.14 Amendment. The provisions of this Agreement may be amended only by
an instrument in writing approved by the affirmative vote or written or
electronic consent of each of (i) the Company, (ii) the Partnership, and
(iii) Partnership Unitholders holding a majority of the then outstanding Class B
Units; provided that no amendment may disproportionately and adversely affect
the rights of a Partnership Unitholder in respect of the Class B Units (compared
to the rights of other Partnership Unitholders in respect of the Class B Units)
without the consent of at least two-thirds of such affected Partnership
Unitholders.

Section 4.15 Specific Performance. The parties recognize that irreparable injury
will result from a breach of any provision of this Agreement and that money
damages would be inadequate to fully remedy the injury. Accordingly, in the
event of a breach or threatened breach of one or more of the provisions of this
Agreement, any party that may be injured (in addition to any other remedies that
may be available to that party) shall be entitled (without the need to post any
bond, surety, or other security) to one or more preliminary or permanent orders
(a) restraining and enjoining any act that would constitute a breach or
(b) compelling the performance of any obligation that, if not performed, would
constitute a breach.

Section 4.16 Independent Nature of Partnership Unitholders’ Rights and
Obligations. The obligations of each Partnership Unitholder hereunder are
several and not joint with the obligations of any other Partnership Unitholder,
and no Partnership Unitholder shall be responsible in any way for the
performance of, or failure to perform, the obligations of any other Partnership
Unitholder hereunder. The decision of each Partnership Unitholder to enter into
this Agreement has been made by such Partnership Unitholder independently of any
other Partnership Unitholder. Nothing contained herein, and no action taken by
any Partnership Unitholder pursuant hereto, shall be deemed to constitute the
Partnership Unitholders as a partnership, an association, a joint venture or any
other kind of entity, or create a presumption that the Partnership Unitholders
are in any way acting in concert or as a group with respect to such obligations
or the transactions contemplated hereby and the Company acknowledges that the
Partnership Unitholders are not acting in concert or as a group, and the Company
will not assert any such claim, with respect to such obligations or the
transactions contemplated hereby.

 

18



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Agreement to be duly executed
and delivered, all as of the date first set forth above.

 

STEPSTONE GROUP INC. By:  

/s/ Scott Hart

Name:   Scott Hart Title:   Co-Chief Executive Officer STEPSTONE GROUP LP By:  
StepStone Group Holdings LLC, its general partner By:  

/s/ Scott Hart

Name:   Scott Hart Title:   Authorized Signatory

[Exchange Agreement – Signature Page]



--------------------------------------------------------------------------------

SUNSET HOLDERS: Monte Brem Jason Ment Mark Maruszewski Johnny Randel Michael
McCabe David Jeffrey Darren Friedman Thomas Alcott Bradley SCONSET UNION
CAPITAL, LLC SANTALUZ CAPITAL PARTNERS, LLC CRESTA CAPITAL, LLC AFTERMATH LLC
THE MCCABE FAMILY TRUST FERNANDEZ FAMILY TRUST SCOTT HART and KATERINA HART,
Trustees of the HART FAMILY TRUST Dated October 24, 2013, and any amendments
thereto THOMAS KECK AND ANTOINETTE KECK TRUST

Dated February 18, 2002, and any amendments thereto By: StepStone Group Holdings
LLC, as attorney-in-fact By:  

/s/ Scott Hart                

Name:   Scott Hart Title:   Authorized Signatory SENIOR HOLDERS:

Argonaut Holdings, LLC

Sanford Energy, Inc.

By: StepStone Group Holdings LLC, as attorney-in-fact By:  

/s/ Scott Hart                

Name:   Scott Hart Title:   Authorized Signatory

[Exchange Agreement – Signature Page]



--------------------------------------------------------------------------------

OTHER PARTNERSHIP UNITHOLDERS: All other limited partners (besides the Sunset
and
Senior Holders) of StepStone Group LP By: StepStone Group Holdings LLC, as
attorney-in-fact By:  

/s/ Scott Hart

Name:   Scott Hart Title:   Authorized Signatory

[Exchange Agreement – Signature Page]



--------------------------------------------------------------------------------

EXHIBIT A

FORM OF

ELECTIVE EXCHANGE NOTICE

StepStone Group Inc.

450 Lexington Avenue, 31st Floor

New York, NY 10017

Telephone: (212) 351-6100

E-mail: jishiguro@stepstoneglobal.com

Attention: Chief Legal Officer

StepStone Group LP

450 Lexington Avenue, 31st Floor

New York, NY 10017

Telephone: (212) 351-6100

E-mail: jishiguro@stepstoneglobal.com

Attention: Chief Legal Officer

Reference is hereby made to the Exchange Agreement, dated as of September 18,
2020 (the “Exchange Agreement”), among StepStone Group Inc., a Delaware
corporation (the “Company”), StepStone Group LP, a Delaware limited partnership
(the “Partnership”), and the Partnership Unitholders (as defined therein) from
time to time party thereto. Capitalized terms used but not defined herein shall
have the meanings given to them in the Exchange Agreement.

The undersigned Partnership Unitholder hereby transfers to the Partnership or
the Company (in the event that the Company determined to effect a direct
exchange with the undersigned Partnership Unitholder) the number of Exchangeable
Units and shares of Class B Common Stock set forth below, in Exchange for either
shares of Class A Common Stock to be issued in its name (or the name of its
designee) as set forth below or, at the option of the Company, the Cash
Settlement payable to the account set forth below, in accordance with the terms
of the Exchange Agreement.

 

Legal Name of Partnership Unitholder:  

 

Maximum Number of Class B Units and shares of Class B Common Stock to be
Exchanged:  

 

Limitation on Tax Benefit Payments under Section 2.01(d) of the Tax Receivable
Agreement:  

 

If the Partnership Unitholder desires the shares of Class A Common Stock be
settled through delivery to a brokerage account, please provide the broker name,
account holder name and account number below. The Partnership’s transfer agent
may request further information from the Partnership Unitholder.

 

A-1



--------------------------------------------------------------------------------

If the Partnership Unitholder desires the shares of Class A Common Stock be
settled through the delivery of certificates to the Partnership Unitholder or
its designee, please indicate the following:

 

Legal Name for Certificates:  

 

Address for Delivery of Certificates:  

 

If the Company elects Cash Settlement:  

 

Broker Name:  

 

Account Number:  

 

Legal Name of Account Holder:  

 

The undersigned Partnership Unitholder hereby represents and warrants that
(i) the Partnership Unitholder has all requisite legal capacity and authority to
execute and deliver this Exchange Notice and to perform the undersigned’s
obligations hereunder; (ii) the execution and delivery of this Exchange Notice
and the consummation of the Exchange have been duly authorized by all necessary
corporate or other entity action on the part of the Partnership Unitholder;
(iii) this Exchange Notice constitutes a legal, valid and binding obligation of
the undersigned Partnership Unitholder enforceable against it in accordance with
its terms, except as enforcement may be limited by equitable principles or by
bankruptcy, insolvency, reorganization, moratorium or similar laws relating to
or limiting creditors’ rights generally; (iv) the Exchangeable Units and shares
of Class B Common Stock subject to this Exchange Notice are being transferred to
the Partnership or the Company, as applicable, free and clear of any pledge,
lien, security interest, encumbrance, equities or claim; (v) no consent,
approval, authorization, order, registration or qualification of any third party
or with any court or governmental agency or body having jurisdiction over the
undersigned or the Exchangeable Units and shares of Class B Common Stock subject
to this Exchange Notice is required to be obtained by the undersigned for the
transfer of such Exchangeable Units and shares of Class B Common Stock to the
Partnership or the Company, as applicable; (vi) the Partnership Unitholder is an
“accredited investor” within the meaning of Regulation D promulgated under the
Securities Act, and is not acquiring the shares of Class A Common Stock with the
intent to distribute them in violation of the Securities Act; and (vii) the
Partnership Unitholder is not aware of or in possession of any material
non-public information concerning the Company or the Class A Common Stock.

The undersigned hereby irrevocably constitutes and appoints any officer of the
Partnership as the attorney of the undersigned, with full power of substitution
and resubstitution in the premises, to do any and all things and to take any and
all actions that may be necessary to transfer the Partnership Units subject to
this Exchange Notice and to deliver to the undersigned the shares of Class A
Common Stock or the Cash Settlement to be delivered in Exchange therefor.

 

A-2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned, by authority duly given, has caused this
Exchange Notice to be executed and delivered by the undersigned or by its duly
authorized attorney.

 

Name:

 

 

 

Dated:                         

 

A-3



--------------------------------------------------------------------------------

EXHIBIT B

FORM OF

JOINDER

This Joinder (“Joinder”) is a joinder to the Exchange Agreement, dated as of
September 18, 2020 (the “Agreement”), among StepStone Group Inc., a Delaware
corporation (the “Company”), StepStone Group LP, a Delaware limited partnership
(the “Partnership”), and each of the Partnership Unitholders from time to time
party thereto. Capitalized terms used but not defined in this Joinder shall have
the meanings given to them in the Agreement. The Partnership, the Company and
the undersigned agree that all questions concerning the construction, validity
and interpretation of this Joinder shall be governed by, and construed in
accordance with, the law of the State of Delaware, without giving effect to any
choice or conflict of law provision or rule, notwithstanding that public policy
in Delaware or any other forum jurisdiction might indicate that the laws of that
or any other jurisdiction should otherwise apply based on contacts with such
state or otherwise. In the event of any conflict between this Joinder and the
Agreement, the terms of this Joinder shall control.

The undersigned, having acquired shares of Class B Common Stock and Class B
Units, hereby joins and enters into the Agreement. By signing and returning this
Joinder to the Partnership and the Company, the undersigned (A) accepts and
agrees to be bound by and subject to all of the terms and conditions of and
agreements of a Partnership Unitholder contained in the Agreement, with all
attendant rights, duties and obligations of a Partnership Unitholder thereunder
and (B) makes each of the representations and warranties of a Partnership
Unitholder set forth in Section 3.3 of the Agreement as fully as if such
representations and warranties were set forth herein. The parties to the
Agreement shall treat the execution and delivery hereof by the undersigned as
the execution and delivery of the Agreement by the undersigned and, upon receipt
of this Joinder by the Partnership and the Company, the signature of the
undersigned set forth below shall constitute a counterpart signature to the
signature page of the Agreement.

Unitholder Name:

 

By:  

 

Name:   Title:   Address for notices:

Copies to: